DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant failed to include Claim 64 in amendment filed on 04/07/2021.
Examiner called Applicant to confirm that it was not his intention to cancel Claim 64, but Claim 64 is to be included (without any changes) in the last Claim set. 
Authorization for this examiner’s amendment (confirming no changes to Claim 64) was given in a telephone interview with Sanders, Aaron on 04/13/2021.
Claim 64 is included in the Claim set as below.

64 (Original) The TRP of claim 63, wherein the UE time difference is defined as UETimeDIFF, UERS-Tx = T3 - T2 and the offset is defined as As= T2, s - T2, in which 
T2 is a UE earliest reception time representing a time of arrival (TOA) at the UE of an earliest path of the DL RS from the TRP, 
T2,s is a UE other reception time representing a TOA at the UE of an other path of the DL RS from the TRP, and 
T3 is a UE transmission time representing a transmission time at the UE of the UL RS to the TRP.


Allowability Notice
In view of amended claims and further search, Claims 1-64.  The reason for allowablity is clearly stated in the office action dated 01/07/2021
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MINJUNG KIM/
Examiner, Art Unit 2644